DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responds to Applicant’s amendment filed on March 29, 2022, claims 1-25 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2017/0060918) in view of Anand et al. (US 2008/0256314, hereinafter Anand).
Regarding claim 1, Iyer discloses a computer-implemented method as shown in figure 4, comprising: receiving an indication of a track range to be released within a storage volume ([0300]-[0301], receive end-user request for storage resources, i.e., an amount of storage space); identifying a data backup within a backup storage space for the storage volume that corresponds to the track range ([0302] and [0304], identifying a storage device that can satisfy the request to instruct the identified storage device to set up a storage resource). Lyer differs from the claimed invention in not specifically teaching the step of releasing the track range within the storage volume in response to determining that the corresponding data backup has expired within the backup storage space. However, Anand discloses a method to ensure shadow copies being preserved in a backup volume ([0004]) having a replica agent identifies an amount of free space in the available shadow copy space, and delete expired shadow copies, or raise an alert to the backup administrator for further action if the available shadow copy storage space is insufficient in size ([0056]), which read on the step of releasing the track range within the storage volume in response to determining that the corresponding data backup has expired within the backup storage space. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in releasing the track range within the storage volume in response to determining that the corresponding data backup has expired within the backup storage space, as per teaching of Anand, in order to ensure shadow copies being preserved in a backup volume.
	Regarding claim 2, Anand teaches that determination module can identify the size of updates made to protected data at production server ([0023]) such that the backup storage space is created as part of a logical corruption protection (LCP) implementation for data within the storage volume, in order to ensure shadow copies being preserved in a backup volume.
Regarding claim 3, Lyer discloses that the indication of the track range to be released is received from a space release utility ([0314]-[0316], storage manager may release the storage resource based on end-user request/an expiration timeframe).
Regarding claim 4, Anand teaches that an indication of the track range to be released within the storage volume is stored within a space release bitmap (SRBM) ([0029], replica agent can be configured to identify from a file system journal, log file or block change bitmap only the total number of deleted blocks that are being overwritten, as well as the size of those deleted files) in order ensure shadow copies being preserved in a backup volume.
	Regarding claim 5, Lyer discloses that a data backup within the backup storage space is identified as corresponding to the track range in response to determining that the data backup relies on one or more tracks within the track range in order to perform a data restoration for the storage volume ([0146], information management system generally tracks changes to individual files and includes copies of files in the backup 
Copy, and system reassembles the blocks into files in a transparent fashion upon restore).
Regarding claim 6, Lyer discloses that in response to determining that a plurality of data backups correspond to the track range, only the most recent corresponding backup is identified as the corresponding data backup ([0144], an incremental backup operation generally tracks and stores changes since the most recent backup copy of any type, which can greatly reduce storage utilization).
Regarding claim 7, Lyer teaches that an identifier of the corresponding data backup is stored in metadata within the storage volume ([0063], one or more secondary storage devices configured to create and store one or more secondary copies of primary data including its associated metadata such that identifier of the corresponding data backup is stored in metadata within the storage volume).
Regarding claim 9, Lyer teaches that data backups are stored at extents within the backup storage space, and extents within the backup storage space are filled according to a rolling buffer methodology ([0127], index 153 may operate as a cache and information stored in index cache 153 typically comprises data that reflects certain particulars about relatively recent secondary copy operation such that after some time elapses or index cache 153 reaches a particular size, certain portions of index cache 153 may be copied or migrated to secondary storage device 108).
Regarding claim 10, Lyer teaches that the storage volume sets a periodic timer, and at the expiration of the periodic timer, the storage volume requests a status of the corresponding data backup from the backup storage space ([0189], secondary copies should occur at a particular interval, that data should be aged and migrated to other storage after a particular period, that data on a secondary volume should always have a certain level of availability and be restorable within a given time period, that data on a secondary volume may be mirrored or otherwise migrated to a specified number of other volumes).
Regarding claim 11, Lyer teaches that in response to determining that a data backup has expired, a notification is sent to a system that includes the storage volume, and in response to receiving the notification, a request to process a data structure storing the indication of the track range to be released within the storage volume is sent to the storage volume ([0235], storage manager 140 instructs media agent 144A to delete backup copy 116A from disk library 108A and indexes 150 and/or 153 are updated accordingly after retention period).
	Regarding claim 12, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
Regarding claim 13, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
Regarding claim 14, the limitations of the claim are rejected as the same reasons as set forth in claim 3.
Regarding claim 15, the limitations of the claim are rejected as the same reasons as set forth in claim 4.
Regarding claim 16, the limitations of the claim are rejected as the same reasons as set forth in claim 5.
Regarding claim 17, the limitations of the claim are rejected as the same reasons as set forth in claim 6.
Regarding claim 18, the limitations of the claim are rejected as the same reasons as set forth in claim 7.
Regarding claim 20, the limitations of the claim are rejected as the same reasons as set forth in claim 9.
Regarding claim 21, the limitations of the claim are rejected as the same reasons as set forth in claim 10.
Regarding claim 22, Iyer discloses that the backup storage space (108A) includes data storage (116A) that is physically separate from the storage volume (figure 1E and [0189], a master storage manager may determine whether certain storage-related or other criteria are satisfied, and may perform an action or trigger event, such as data migration, in response to the criteria being satisfied, such as where a storage threshold is met for a particular volume, or where inadequate protection exists for certain data)
Regarding claim 23, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
Regarding claims 24 and 25, the limitations of the claims are rejected as the same reasons as set forth in claims 1 and 4.

Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show “identifying a data backup within a backup storage space for the storage volume that corresponds to the track range in response to determining that the data backup relies on one or more tracks within the track range in order to perform a data restoration for the storage volume; and releasing the track range within the storage volume in response to receiving an indication from the backup storage space that the corresponding data backup has expired within the backup storage space", examiner respectfully disagreed. It is noted that Iyer, paragraph ([0302]), clearly discloses that storage manager may process the end-user's request to identify a storage device that can satisfy the request such that one of ordinary skill in the art would recognize identifying a data backup within a backup storage space for the storage volume that corresponds to the track range as taught by Iyer in response to end-user's request, which obviously includes to determining the data backup relying on one or more tracks within the track range in order to satisfy the request, i.e., data restoration. Further, Anand teaches that replica agent can raise an alert to the backup administrator for further action, i.e., releasing the track range, if the available shadow copy storage space is insufficient in size ([0056]) such that Anand also teaches releasing the track range within the storage volume in response to receiving an indication from the backup storage space that the corresponding data backup has expired within the backup storage space. Although claims 24-25 are further defining identifying step and releasing step of claim 1, the claimed limitations as recited in claims 1, 24 and 25 are similar in scope such that one of ordinary skill in the art would recognize the additional claimed limitations as recited in claims 24-25 being covered by the combination of Iyer and Anand as rejected in claim 1. Furthermore, the additional limitations are recited in claims 24-25 do not affect patentably determination because claims 1, 24 and 25 are similar in scope and the additional limitations are recited in claims 24-25 do not make the claimed invention distinct from the combination of Iyer and Anand.
In response to applicant's argument that Iyer fails to teach "receiving an indication of a track range to be released within a storage volume", it is noted that Iyer clearly discloses that an end-user request for storage resources may comprise additional parameters, such as type of storage technology, storage interconnect protocol, amount of cache, manufacturer, model, expiration timeframe, a desired designation defined by the end-user for referring to the storage space ([0301]) such that Iyer clearly teaches the steps of "receiving an indication of a track range to be released within a storage volume" as recited in claim 1.
In response to applicant's argument that Iyer fails to teach "identifying a data backup within a backup storage space for the storage volume that corresponds to the track range", it is noted that Iyer, paragraphs ([0302] and [0304]), clearly teaches that storage manager may process the end-user's request to identify a storage device that can satisfy the request based on governing policy, operational characteristics of the storage device, and tracking performed by storage manager. Thus, one of ordinary skill in the art may recognize that the storage manager may identify a data backup within a backup storage space for the storage volume that corresponds to sufficient available storage space to satisfy the request or policy that controls which storage devices may be available to user, the operational characteristics of the allowed storage devices, and other situational data being tracked, i.e., track range. 
In response to applicant's argument that Anand fails to teach "releasing the track range within the storage volume in response to determining that the corresponding data backup has expired within the backup storage space", it is noted that Anand, paragraph ([0056]), clear teaches that replica agent can either delete expired shadow copies or raise an alert to the backup administrator for further action if the available shadow copy storage space is insufficient in size such that Anand teaches to release space/ track range within the storage volume in response to determine that expired shadow copies within the backup storage space. 
Note the broad claimed limitations merely define to receive an indication of a track range to be released, identify a data backup within a backup storage space that corresponds to the track range, and release the track range that the corresponding data backup has expired within the backup storage space without explicitly define how to release data storage tracks while maintaining logical corruption protection. Thus, the combination of Iyer and Anand teaches the broad claimed limitations. Therefore, claims depending from independent Claim 1 are also believed to be rejected based on their dependence, and claims 12-18 and 20-23 are rejected for similar reasons as set forth hereinabove with respect to claim 1.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/           Primary Examiner, Art Unit 2133